Citation Nr: 0007356	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-16 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1962.  He also had certified active duty for 
training from August 17 to August 31, 1963, and from November 
10, 1963, to December 20, 1963.  

This case was before the Board in September 1998 at which 
time it was remanded for additional development to include 
certification of the veteran's military service subsequent to 
September 1962.  The issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities was held in abeyance pending the remand 
development with respect to the claim of service connection 
for a bilateral knee disorder.  The requested development has 
been completed to the extent possible and the case has been 
returned to the Board for further appellate review at this 
time.  


FINDINGS OF FACT

1.  A chronic bilateral knee disorder was not present in 
service, arthritis was not manifest within one year of 
service discharge, and a current chronic knee disorder is not 
shown to be related to the veteran's military service.

2.  The veteran's service-connected disabilities consist of 
residuals of anal fistula, rated 60 percent disabling and 
psuedofolliculitis barbae, rated 10 percent disabling.  The 
veteran's combined rating for his service-connected 
disabilities is 60 percent.  

3.  The veteran's service-connected disabilities are not 
shown to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service nor may arthritis of the knee be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991& Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).

2.  The criteria for the award of a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Knee Disorder

Factual Background.  Service medical records are negative as 
to the presence of any chronic knee disability to include 
arthritis and gout.  As noted above, the veteran was released 
from service in September 1962.

Hospital records from the Denver General Hospital show that 
the veteran was hospitalized on January 29, 1963, because of 
pain of the left shoulder, back, hips and left knee.  He also 
had chills, fever, sore throat, profuse perspiration and 
general malaise.  Examination upon admission revealed no 
edema or swelling of the joints.  After two days in the 
hospital, his temperature came down to normal and he felt 
better and had no other physical findings.  He was discharged 
on February 4, 1963.  The final diagnoses were fever of 
undetermined origin and possible viral respiratory infection.

Records from the Denver General Hospital reflect that the 
veteran was again hospitalized on February 18, 1963, because 
of the possibility of rheumatic fever.  The veteran reported 
that 2 days after he was released from the hospital he 
started having intermittent episodes of joint pain in his 
knees, wrists, shoulders and hips.  This was accompanied by 
intermittent swelling of the right knee and later of both 
wrists.  He also had nocturnal fever with chills and profuse 
sweating.  Examination was negative for swelling or redness.  
When the veteran was released from the hospital on February 
22, 1963, the diagnosis was as follows:  Minor criteria for 
rheumatic fever.

The veteran filed an application for VA compensation in 
February 1963.  He listed rheumatic fever and back trouble as 
the conditions for which the claim was made.

A VA orthopedic examination in April 1963 noted the earlier 
hospitalizations.  Examination revealed that the veteran had 
markedly enlarged and dark red tonsils with pus exuding from 
all the crypts in the tonsils.  Physical examination was 
generally negative except that he had tenderness or pain on 
pressure along the quadriceps muscle and tendons to the 
patella on the left and slightly on the right.  He had some 
difficulty crouching or stooping fully because of the 
soreness in his quadriceps tendons and because of a moderate 
degree of lameness in his lower back.  X-rays of the 
lumbosacral spine were reported as negative.  The diagnosis 
of the orthopedic examination was as follows:  (From history) 
Rheumatic fever, chronically recurrent, moderately 
symptomatic.  The physician reported that it was urgent that 
the veteran have his tonsils removed at an early date and 
that he be given prophylactic penicillin treatment.

Medical records relating to the veteran's periods of active 
duty for training in August 1963 and again in November and 
December 1963 also are negative as to the presence of any 
chronic knee disability to include gout or arthritis.  
Examination in May 1963 revealed bilateral enlarged tonsils 
and an infected left tonsil.  On the report of medical 
history dated in May 1963 the veteran reported a history of 
arthritis or rheumatism and it was noted that both knees 
swelled in January and February and that he had been 
hospitalized.  Examinations in May 1963 and again in November 
1963 were negative for any knee disorder.

A chronic right knee disorder was first shown in 1981 when 
arthroscopy revealed gouty changes.  Arthritis of the left 
knee was noted in 1983 and bilateral chondromalacia was noted 
in 1984.  In 1987 the veteran underwent arthroscopy of the 
right knee with debridement; in 1994 he underwent a right 
total knee arthroplasty. 

The veteran filed his claim for service connection for a 
bilateral knee disorder in February 1995.  At the hearing 
before the undersigned in October 1996, the veteran argued 
that his current bilateral knee disorder began in service.

In support of his claim, the veteran furnished statements, 
dated in September 1996 and January 1997, from his treating 
VA physician, Dr. Shearn, to the effect that the veteran's 
symptomatology during his hospitalization in February 1963, 
while in service, supported his claim of service connection 
for a bilateral knee disorder.  Dr. Shearn made the following 
statement:  "I think it is very likely that [the veteran's] 
symptoms (joint swelling & pain) for which he was 
hospitalized Feb. 1963 were secondary to gout.  It appears 
the onset was while patient was in the service."

A second VA physician reviewed the veteran claims folder and 
furnished an opinion in June 1997 to the effect that the 
veteran's bilateral knee disorder was unrelated to his 
service on a direct or presumptive basis.  In this regard, he 
noted that the veteran was not in service at the time of his 
1963 hospitalization as reported by Dr. Shearn.

The case was remanded by the Board in September 1998, in 
part, to determine the veteran's status at the time of his 
hospitalization in early 1963.  In this regard, the service 
department certified the periods of military service, as set 
out above, showing that the veteran was not in service at the 
time of his hospitalization in early 1963.  An attempt to 
have Dr. Shearn review her opinion based on the veteran's 
correct service dates was unsuccessful as she was no longer 
employed by the VA.  

Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

The United States Court of Appeals for Veterans Claims 
(Court) stated in Voerth v. West, 13 Vet. App. 117 (1999), 
that the holding in Savage does not eliminate the requirement 
of medical nexus evidence when a claimant alleges continuity 
of symptomatology.  Rather, a claimant diagnosed with a 
chronic condition must still provide a medical nexus between 
the current condition and the putative continuous 
symptomatology.  Furthermore, in Clyburn v. West, 12 Vet. 
App. 296, 301 (1999), the Court held that even though a lay 
person is competent to testify to the pain he has experienced 
since his military service, he is not competent to testify to 
the fact that what he experienced in service and since 
service is the same condition.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

Analysis.  In view of the complaints of knee pain shortly 
after the veteran's release from service and the opinion of 
Dr. Shearn, the Board finds that the veteran has presented a 
well-grounded claim of entitlement to service connection for 
a bilateral knee disorder.  

In the present case, there is no showing of a chronic knee 
disability either during active duty or during active duty 
for training.  While the record shows that the veteran 
experienced pain and swelling of his knees in January and 
February 1963, these symptoms were attributed to rheumatic 
fever rather than to chronic knee pathology.  No chronic knee 
disorder was identified on VA orthopedic examination in April 
1963.  When the veteran was examined in May 1963 in 
connection with a period of active duty for training, it was 
noted that his knees swelled in January and February 1963 and 
that he had been hospitalized.  However, examinations in May 
1963 and again in November 1963 were negative for any knee 
disorder.  A chronic knee disorder was first shown in 1981, 
more than 15 years after the veteran was released from 
military service.

The Board has considered the supporting statements by Dr. 
Shearn, but these clearly were based on an erroneous 
assumption on her part that the veteran was in service at the 
time of his private hospitalizations in early 1963.  Thus, 
her opinion that the veteran's original symptoms in early 
1963 were coincident with service is not borne out by the 
official record.  Also, with respect to the veteran's 
contentions in this regard, the veteran is a layman and his 
contentions and testimony concerning the relationship of his 
bilateral knee disorder to service are inadequate to 
establish the presence of a chronic disability in service or 
to provide the necessary medical nexus to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements, such 
as the veteran's assertions, are not competent evidence in 
this matter.  As a layperson, he does not have the expertise 
to establish medical etiology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  The only medical evidence in support of his 
claim was clearly based on an erroneous factual premise.  
Thus, his statements in this regard are not supported by 
competent medical authority.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board has also considered the representative's request 
that another medical examination and opinion be obtained, 
since Dr. Shearn was not available to review her earlier 
opinions based on any change in the service dates she used as 
the basis for her opinion.  The Board notes that one reason 
for its September 1998 remand was to establish the veteran's 
correct service dates.  Giving Dr. Shearn a chance to review 
her opinion in light of any new evidence in that regard was a 
courtesy to her and the veteran.  However, the record shows 
that the physician who rendered the June 1997 opinion based 
his opinion on the proper service dates as now certified and, 
thus, the Board finds no need for an additional examination 
or opinion in this regard.

In the opinion of the Board, the preponderance of the medical 
evidence on file shows that the veteran's current knee 
disabilities are not related to his period of active duty.  
The preponderance of the evidence shows that the veteran's 
current knee problems first began many years after his 
military service.  Moreover, the Board notes that the June 
1997 VA examiner held that the knee symptoms which the 
veteran experienced in January and February 1963 resolved.  
This physician clearly indicated that the knee symptoms in 
1963 were unrelated to the knee disorders which developed 
more than 10 years later.  Inasmuch as the statements from 
Dr. Shearn were based upon an incorrect factual basis, the 
Board finds that the opinion of the VA physician who examined 
the veteran in June 1997 is entitled to greater weight and 
that the preponderance of the evidence is again the veteran's 
claim.


Total Rating

Factual Background.  The veteran's initial service-connected 
disability, post operative residuals of anal fissure, was 
evaluated as 10 percent disabling from October 1992.  In 
1995, the veteran filed a claim for increase and a rating 
action in January 1996 increased his rating  for residuals of 
anal fissure to the 60 percent level, effective from February 
1995.  This increase was based on findings that the veteran 
had extensive leakage and fairly frequent involuntary bowel 
movements.  The complete loss of sphincter control necessary 
for the next higher rating of 100 percent was not shown.  

A subsequent rating action granted service connection and a 
10 percent rating for psuedofolliculitis barbae, effective 
from October 1992.  This was based on a finding that the skin 
condition was on an exposed facial area.  Thus, the veteran 
has two service-connected disabilities that have a combined 
rating of 60 percent from February 1995.

The veteran filed his claim for a total rating in April 1996.  
On his application, he reported completing two years of high 
school and that his most recent employment experience was as 
a cook and a laborer.  He reported last working in 1991.  

The veteran underwent a VA examination in May 1996.  At that 
time, the veteran reported additional long-time employment as 
a truck driver.  He also reported going to the 12th grade of 
high school, but not graduating and that he had enrolled in 
classes to become a teacher's aide.  The veteran reported 
that he could not work because he was unable to bear weight 
for more than one hour due to swelling in his feet and he 
felt he could not hold a sedentary position due to his 
hemorrhoids.  The examination revealed that in addition to 
his two service-connected disabilities, the veteran had 
several nonservice-connected disabilities which interfered 
with employability.  These included arthritis of multiple 
joints, pes planus, residuals of a back injury and 
hemorrhoids.  The examiner felt that despite all of his 
disabilities, the veteran would be able to engage in gainful 
employment.  

In a statement dated in July 1996, Dr. Shearn reported that 
the veteran was very limited in his ability to either sit or 
stand for prolonged periods due to his long standing 
degenerative joint disease and gouty arthritis.  

At the hearing in October 1996, the veteran reported that he 
left his last employment at a cafeteria because his employer 
objected to the fact that he had to go to the bathroom too 
frequently.  He stated that he also left this job because of 
severe arthritis in his knees.  The veteran agreed with his 
representative that although the problem with the anal 
fistula was significant, his arthritis was every bit as 
significant in keeping him from working.  

An examination by VA in June 1997 contains no information 
concerning the veteran's service-connected disabilities or 
his ability to work.

On VA examination in March 1998, the veteran reported a small 
amount of anal leakage each day since his surgery in 1961.  
He reported changing his underwear twice a day due to leakage 
and of having itching and occasional bleeding.  He was using 
anal suppositories to relieve the itching.  On examination, 
the anal canal was said to be scarred.  The sphincteric tone 
was said to be approximately 80 percent of normal.  The 
rectal vault was normal.  The stool was brown hemoccult 
negative.  There was no active bleeding and a small amount of 
soilage at the anal canal was noted.  

The examiner noted that the veteran's pseudofolliculitis 
barbae had been treated in service with creams and ointments 
with little effect.  The veteran reported that he was 
currently using a cream to try to control this problem.  The 
veteran reported no significant change in this problem over 
the past several years.  On examination, the examiner noted 
the presence of pseudofolliculitis barbae which appeared 
under reasonably good control and only involved the bearded 
portion of his face.  

On VA skin examination in August 1999, it was noted that the 
veteran had undergone surgery on his right hand earlier that 
year and that he was being seen on a yearly basis by 
dermatology and every three months by orthopedics and 
rheumatology.  The examiner provided a history of the 
veteran's pseudofolliculitis barbae and noted the veteran 
currently complained of acneiform lesions in the beard area 
with some associated scarring and hyperpigmentation and 
symptoms of pruritus and discomfort.  Examination revealed 
patchy hyperpigmentation distributed over the beard area with 
scarring involving his bilateral cheeks and neck and a few 
scattered inflammatory papules.  Color photographs were taken 
and are of record.  

Criteria.  Total disability will be considered to exist where 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340.  If the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341.  

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily on the average impairment in earning capacity, that 
is, upon the economic or industrial handicap which must be 
overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In 
determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
advancing age may be considered.  Hersey v. Derwinski, 2 Vet. 
App. 91 (1996).  

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  

Analysis.  Initially, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); that is, he has presented a 
claim that is plausible.  Further, he has not alleged nor 
does the evidence show that any records of probative value, 
which could be associated with the claims folder and that 
have not already been sought, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by § 5107(a), has been satisfied.  

Inasmuch as the veteran has a service-connected disability 
rated as 60 percent disabling, he meets the criteria for 
consideration for a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities pursuant to 38 C.F.R. 
§ 4.16(a).  In reaching a determination as to entitlement to 
a total rating in this case, neither the veteran's age nor 
his nonservice-connected disabilities may be considered.

The veteran is shown to have several significant nonservice-
connected conditions which would interfere with his 
employment, but these cannot be considered in resolving his 
current claim.  On the May 1996 examination, the veteran 
himself attributed his inability to work to his nonservice-
connected disabilities, while the examiner opined that the 
veteran could work despite all his disabilities, both 
service-connected and nonservice-connected.  The veteran's 
statements as to his level of disability as well as the 
examiner's findings with respect to same do not support his 
claim for a total rating based on individual unemployability.  
The only medical evidence which suggests that the veteran is 
unemployable is the July 1996 statement from Dr. Shearn.  Dr. 
Shearn attributed the veteran's inability to work solely to 
his long standing degenerative joint disease and gouty 
arthritis.  Dr. Shearn made no mention of the service-
connected disabilities.  The veteran testified in October 
1996 that he stopped working as a result of not only his 
service-connected rectal disorder, but also because of his 
arthritic condition.  There is no medical evidence which 
tends to show that he is precluded from working due to his 
service-connected disabilities, without consideration of the 
nonservice-connected disabilities.

The Board finds that the criteria for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities are not met, as the evidence does not show that 
the veteran is unable to secure or follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  The veteran has only two service-connected 
disabilities and it is not shown that these disabilities 
alone or in combination preclude employment.

The Board has carefully considered the adverse effects of the 
veteran's service-connected disabilities on his 
employability; however, the evidentiary record is 
insufficient to support a finding that the veteran is 
precluded from substantially gainful employment due to his 
service-connected disabilities, the symptomatology of which 
has been discussed above.  These service-connected 
disabilities are not shown to be productive of any unusual 
physical effects in the veteran's case.  In the opinion of 
the Board, the preponderance of the evidence establishes that 
the veteran's service-connected disabilities are not 
productive of impairment which would preclude substantially 
gainful employment.  Accordingly, the claim for entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities must be denied.  


ORDER

Service connection for a bilateral knee disorder is denied.  

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

